                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
v.                                               )        NO. 3:18-cr-00077-2
                                                 )
BRENDA MONTGOMERY                                )        JUDGE CAMPBELL


                                       MEMORANDUM

       Before the Court is Defendant’s Motion for Compassionate Release (Doc. No. 397). The

Government filed a Response in opposition (Doc. No. 399), Defendant filed a Reply

(Doc. No. 403), and the Government filed a Surreply (Doc. No. 405). For the reasons stated below,

Defendant’s request is GRANTED in part and DENIED in part. Defendant’s custody sentence

of 42 months shall be reduced to 27 months.

                 I.     FACTUAL AND PROCEDURAL BACKGROUND

       Defendant pleaded guilty on January 7, 2019, to one count of conspiracy to violate the anti-

kickback statute and conspiracy to defraud the United States, in violation of 18 U.S.C. § 371, and

seven counts of payment of kickbacks in connection with a federal health care program, in

violation of 42 U.S.C. § 1320a-7b(b). (Doc. No. 99). Specifically, Defendant admitted to paying

approximately $770,000 in kickbacks in exchange for Medicare referrals for durable medical

equipment and filing claims to Medicare relating to those referrals. (See PSR, Doc. No. 299 ¶ 10).

The Court found that the gross proceeds of the kickback conspiracy amounted to $1,489.192.00.

(See Doc. No. 283).

       On August 28, 2019, the Court sentenced Defendant to a 42-month term of imprisonment,

1 year of supervised release, and ordered Defendant to pay a special assessment of $800 and a fine

in the amount of $30,000.00. (Doc. No. 296). The Court granted a downward variance on the term




  Case 3:18-cr-00077 Document 412 Filed 05/10/21 Page 1 of 7 PageID #: 10609
of imprisonment, based, in large part, on Defendant’s age and health concerns. (See Montgomery

Sentencing Hr’g Tr., Doc. No. 300 at 65:23-25). The Court also found that a custodial sentence in

the guideline range would not be appropriate based on the totality of the circumstances with the

$30,000 fine and $595,676.80 subject to forfeiture. (See id. at 66:1-4).

                                    II.      STANDARD OF REVIEW

        In December 2018, Congress passed the First Step Act, Section 603 of which transformed

the process for compassionate release under Section 3582(c)(1)(A) to allow prisoners to directly

petition courts. Until this amendment, compassionate release motions could only be brought by

the Director or the Bureau of Prisons, an option that was infrequently exercised.1 The

compassionate release statute now states in relevant part:

            (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
            motion of the defendant after the defendant has fully exhausted all
            administrative rights to appeal a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse of 30 days from the receipt of
            such a request by the warden of the defendant’s facility, whichever is earlier,
            may reduce the term of imprisonment (and may impose a term of probation
            or supervised release with or without conditions that does not exceed the
            unserved portion of the original term of imprisonment), after considering the
            factors set forth in section 3553(a) to the extent that they are applicable, if it
            finds that—

            (i) extraordinary and compelling reasons warrant such a reduction…

            and that such a reduction is consistent with applicable policy statements
            issued by the Sentencing Commission;

18 U.S.C. § 3582(c)(1)(A).

        The requirement that a prisoner exhaust administrative rights to appeal or wait 30 days

after the first request to the prison is a mandatory claims processing rule. U.S. v. Alam, 960 F.3d


1
        The first year after passage of the First Step Act, 145 offenders were granted compassionate release under 18
U.S.C. § 3582(c)(1)(A), a five-fold increase from fiscal year 2018, during which 24 compassionate release motions
were granted. See United States Sentencing Commission, The First Step Act of 2018: One Year of Implementation,
46-49 (Aug. 31, 2020). Of the motions granted during the first year, 96 were filed by the offender. Id.

                                                         2

    Case 3:18-cr-00077 Document 412 Filed 05/10/21 Page 2 of 7 PageID #: 10610
831, 833 (6th Cir. 2020). The Sixth Circuit has considered the exhaustion requirement in the

context of the unique circumstances presented by the COVID-19 pandemic and concluded that it

“operates as an ‘unyielding procedural requirement[]’” and is not subject to equitable exceptions.

Id. at 834. If a prisoner files an untimely motion for compassionate release, the Court should

dismiss the motion without prejudice. Id.

       The Sixth Circuit has instructed that the statute imposes a three-step test. United States v.

Jones, 980 F.3d 1098 (6th Cir. 2020). “At step one, a court must ‘find[]’ whether ‘extraordinary

and compelling reasons warrant’ a sentence reduction.” Id. Step two requires the court to “‘find[]’

whether ‘such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.’” Id. Then in step three, the court must consider “any applicable § 3553(a) factors

and determine whether, in its discretion, the reduction authorized by [steps one and two] is

warranted in whole or in part under the particular circumstances of the case.” Id.

       In Jones, the Sixth Circuit addressed the applicability of the Sentencing Commission policy

statement to a motion for compassionate release filed directly with the court by imprisoned

persons. See id. at 1109-11. The Sixth Circuit noted that, since the First Step Act was enacted in

2018, the Sentencing Commission has not amended the policy statement pertaining to reductions

in terms of imprisonment under 18 U.S.C. § 3582(c)(1)(A) and the existing policy statement

applies only to motions filed by the BOP. Id. Finding the existing policy statement “inapplicable”

to cases filed by an imprisoned person, Jones instructs that in considering a motion for

compassionate release filed by an incarcerated person, a court may “skip” step two of the inquiry

and has “full discretion to define ‘extraordinary and compelling’ without consulting the policy

statement § 1B1.13.” Id. at 1111.




                                                 3

  Case 3:18-cr-00077 Document 412 Filed 05/10/21 Page 3 of 7 PageID #: 10611
                                       III.   ANALYSIS

       As an initial matter, the Court finds that Defendant has met the exhaustion requirement of

Section 3582(c)(1)(A). Defendant submitted a request to the Warden. (Doc. No. 397-1). The

Warden denied Defendant’s request. (Doc. No. 397-2). The Government does not contest that she

has exhausted her administrative remedies.

       Defendant seeks compassionate release for the second time, arguing that the same

extraordinary and compelling reasons that supported her first motion still apply—specifically her

health when combined with the threat of severe illness or death from COVID-19. In addition,

Defendant argues that the commutation of co-defendant John Davis’ sentence is an extraordinary

and compelling reason and creates an unwarranted sentencing disparity, which supports a

reduction of Defendant Montgomery’s sentence to time served.

A. Extraordinary and Compelling Reasons

       As discussed above, the Sixth Circuit has given district courts broad discretion to determine

what constitutes extraordinary and compelling reasons for compassionate release. See Jones, 980

F.3d at 1111. Here, Defendant Montgomery asks the Court to find that the commutation of

Defendant Davis’ sentence and the resulting sentencing disparity constitutes extraordinary and

compelling reasons. The Government disputes that the commutation is an extraordinary and

compelling reason on its own, and further argues that the considerations for a presidential

commutation are immaterial for a court’s Section 3553(a) analysis.

       The Court agrees with the second point. Commutations are not bound by the Section

3553(a) factors, and White House press releases describing the offense as “a financial conflict of

interest” from which “no one suffered financially” are not subject to review against the record in




                                                4

  Case 3:18-cr-00077 Document 412 Filed 05/10/21 Page 4 of 7 PageID #: 10612
this case.2 The Court disagrees with the suggestion that there was no victim or no harm as a result

of the conduct of both defendants. Yet while those statements are not the Court’s findings, they

apply equally to Defendant Davis and Defendant Montgomery. The Court acknowledges that

Defendant Davis, perhaps as a result of certain propitious relationships with “entertainers” and

other influential individuals, received the benefit of a commuted sentence. This benefit results in

one defendant serving the sentence originally imposed while the other served a fraction of that

time. As stated at Defendant Davis’ sentencing, the Court views Defendant Davis and Defendant

Montgomery as equally culpable. (Davis Sentencing Hr’g Tr., Doc. No. 388 at 151:3-4). The Court

therefore finds that such glaringly lopsided sentences between these particular co-defendants

constitutes extraordinary and compelling reasons for a sentence reduction.

B. The 3553(a) Factors

        Having found that extraordinary and compelling reasons exist in this case, the Court must

next determine whether the Section 3553(a) factors support a reduction of Defendant

Montgomery’s sentence to time served. Section 3553(a) requires the Court to “impose a sentence

sufficient, but not greater than necessary” to comply with a number of factors including: the nature

and circumstances of the offense and the history and characteristics of the defendant; the need for

the sentence imposed to reflect the seriousness of the offense, to promote respect for the law, and

to provide just punishment for the offense; to afford adequate deterrence to criminal conduct; to

protect the public from further crimes of the defendant; the applicable Sentencing Guidelines

range; and the need to avoid unwarranted sentence disparities among defendants with similar

records who have been found guilty of similar conduct. 18 U.S.C. § 3553(a).



2
          See Statement from the Press Secretary Regarding Executive Grants of Clemency.
https://trumpwhitehouse.archives.gov/briefings-statements/statement-press-secretary-regarding-executive-grants-
clemency-012021/ (last visited May 5, 2021).

                                                      5

    Case 3:18-cr-00077 Document 412 Filed 05/10/21 Page 5 of 7 PageID #: 10613
        Defendant argues that the sentence she has served to date is sufficient, that it reflects the

seriousness of the crime, and that it promotes respect for the law. Defendant again argues that

Defendant Davis’ commuted sentence should be considered in this context, stating that “Mr. Davis,

the only defendant with a similar record who has been found guilty of similar conduct, served only

133 days of incarceration.” (Doc. No. 397 at 6). Defendant misstates the applicable analysis. The

Sixth Circuit has held that the court’s analysis should consider sentencing disparities on a national

scale. United States v. Peppel, 707 F.3d 627 at 638 (6th Cir. 2013) (“We have previously held that

this provision refers to national sentencing disparities rather than sentencing disparities among

codefendants.”); United States v. Simmons, 501 F.3d 620 at 623 (6th Cir. 2007) (“Subsection

3553(a)(6) is concerned with national disparities among the many defendants with similar criminal

backgrounds convicted of similar criminal conduct.”). The defendants in this case, contrary to

counsel’s assertions, are not the only individuals who have been convicted of health care fraud and

are not the only offenders without prior convictions.3 According to a 2019 report by the United

States Sentencing Commission, the average custody sentence for individuals convicted of health

care fraud is 34 months.4

        In considering the arguments of the parties and the factors set forth in Section 3553(a), the

Court does not find a reduction to time-served appropriate in this case. However, the Court finds

that a reduction of Defendant Montgomery’s sentence to 27 months is appropriate and warranted.

A sentence of 27 months is sufficient to reflect the seriousness of the offense, promote respect for

the law, and afford adequate general deterrence. As the Court noted at the sentencing hearing,



3
         A recent study by the United States Sentencing Commission found that less than 35% of health care fraud
offenders had prior convictions. Office of Data and Research, U.S. Sentencing Comm’n, The Criminal History of
Federal Economic Crime Offenders. 11 (2020). https://www.ussc.gov/research/research-reports/criminal-history-
federal-economic-crime-offenders
4
         Office of Research and Data, U.S. Sentencing Comm’n, Quick Facts: Health Care Fraud. (2020).
https://www.ussc.gov/research/quick-facts/health-care-fraud

                                                       6

  Case 3:18-cr-00077 Document 412 Filed 05/10/21 Page 6 of 7 PageID #: 10614
general deterrence is an important factor in cases such as this, given the trust-based system of

Medicare. (Montgomery Sentencing Hr’g Tr., Doc. No. 300 at 63:19-25). Defendant was placed

in a position of trust and over a period of years repeatedly chose to violate that trust. Defendant’s

careful and conscious violations did not demonstrate a respect for the law. (See id. at 63:6-9). As

a result of the conduct of both defendants, the Medicare system and the individuals who rely on it

were harmed. For these reasons, a reduction of Defendant Montgomery’s sentence to time served

would not be sufficient. However, the Court finds that the factors do support a reduction of

Defendant Montgomery’s sentence to 27 months.

                                     IV.     CONCLUSION

       Having found that Defendant Montgomery demonstrates extraordinary and compelling

reasons and in consideration of the 3553(a) factors, the Court finds that the pending motion (Doc.

No. 397) should be GRANTED in part and DENIED in part. The request for a time served

sentence is denied, but the Court finds that a reduction of Defendant Montgomery’s custody

sentence to 27 months is appropriate and warranted.

       An appropriate order will enter.



                                                      ____________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                 7

  Case 3:18-cr-00077 Document 412 Filed 05/10/21 Page 7 of 7 PageID #: 10615
